Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Niedermaier on June 8, 2022.
Claims
The claim set filed May 15, 2022 has been amended as follows: 

1. (Currently Amended) A sole structure for an article of footwear, the sole structure comprising: 
a fluid-filled chamber including a central portion and a plurality of lobes extending from the central portion, the plurality of lobes defining voids between adjacent ones of the plurality of lobes; 
a midsole component including a plurality of projections, each of the plurality of projections received by respective voids of the fluid-filled chamber and including a respective end surface that forms an outer surface of the sole structure, at least two projections of the plurality of projections including a concave surface and a plurality of horizontal grooves formed into the end surface; and 
a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including at least two flex grooves extending in an upward directiona first groove of the at least two flex grooves extending into at least one horizontal groove of the plurality of horizontal grooves of a first projection of the at least two projections, and a second groove of the at least two flex grooves extending into at least one horizontal groove of the plurality of horizontal grooves of a second projection of the at least two projections.

2. (Original) The sole structure of Claim 1, wherein the plurality of lobes include end surfaces that form a portion of the outer surface of the sole structure.  

3. (Previously Presented) The sole structure of Claim 2, wherein the end surfaces of the plurality of lobes taper in a direction extending away from the ground-contacting surface of the sole structure and the plurality of projections taper in a direction extending toward the ground- contacting surface of the sole structure.  

4. (Original) The sole structure of Claim 2, wherein the end surfaces of the plurality of lobes include a first facet and a second facet that intersect at a facet edge.  

5. (Previously Presented) The sole structure of Claim 4, wherein the facet edge forms an outermost portion of the outer surface of the sole structure.  

7. (Previously Presented) The sole structure of Claim 1, wherein the plurality of horizontal grooves are formed in the concave surface.  

8. (Previously Presented) The sole structure of Claim 7, wherein the plurality of horizontal grooves include a length extending in a direction between a forefoot region of the sole structure and a heel region of the sole structure, the horizontal grooves decreasing in length in a direction extending toward the ground-contacting surface of the sole structure.  

10. (Previously Presented) The sole structure of Claim 1, further comprising an outsole attached to the plurality of lobes and attached to the plurality of projections, the outsole including a cut-out portion that exposes a flex groove of the plurality of flex grooves.  

11. (Currently Amended) A sole structure for an article of footwear, the sole structure comprising: 
a fluid-filled chamber including a central portion and a plurality of lobes extending from the central portion, the plurality of lobes defining voids between adjacent ones of the plurality of lobes; 
a midsole component including a plurality of projections, each of the plurality of projections received by respective voids of the fluid-filled chamber and including a respective end surface that forms an outer surface of the sole structure, at least two projections of the plurality of projections including a plurality of horizontal grooves formed into the end surface and extending in a direction between a forefoot region of the sole structure and a heel region of the sole structure; and 
a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including at least two flex grooves, each of the at least two flex3 42874126.1Serial Number 16/747,974grooves extending in n upward direction, a first groove of the at least two flex grooves extending into at least one horizontal groove of the plurality of horizontal grooves of a first projection of the at least two projections, and a second groove of the at least two flex grooves extending into at least one horizontal groove of the plurality of horizontal grooves of a second projection of the at least two projections.

12. (Original) The sole structure of Claim 11, wherein the plurality of lobes include end surfaces that form a portion of the outer surface of the sole structure.  

13. (Previously Presented) The sole structure of Claim 12, wherein the end surfaces of the plurality of lobes taper in a direction extending away from the ground-contacting surface of the sole structure and the plurality of projections taper in a direction extending toward the ground- contacting surface of the sole structure.  

14. (Original) The sole structure of Claim 12, wherein the end surfaces of the plurality of lobes include a first facet and a second facet that intersect at a facet edge.  

15. (Previously Presented) The sole structure of Claim 14, wherein the facet edge forms an outermost portion of the outer surface of the sole structure.  

16. (Previously Presented) The sole structure of Claim 11, wherein the end surfaces of the at least two of the plurality of projections include a concave surface.  

17. (Previously Presented) The sole structure of Claim 16, wherein the plurality of horizontal grooves are formed in the concave surfaces.  

18. (Previously Presented) The sole structure of Claim 11, wherein the plurality of horizontal grooves decrease in length in a direction extending toward the ground-contacting surface of the sole structure.  

19. (Previously Presented) The sole structure of Claim 11, wherein  flex grooves of the plurality of flex grooves extend substantially perpendicular to the plurality of horizontal grooves.  

20. (Previously Presented) The sole structure of Claim 11, further comprising an outsole attached to the plurality of lobes and attached to the plurality of projections, the outsole including a cut-out portion that exposes the plurality of flex grooves formed in the ground-contacting surface of the sole structure.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims
are allowed over the prior art of record as none of them, alone or in combination,
disclose a sole structure having a fluid-filled chamber with a plurality of lobes, and a
midsole with a plurality of projections received in the voids in-between the lobes of the
fluid-filled chamber, the plurality of projections having end surfaces, and two of the projections having a plurality of horizontal grooves formed in the end surface, and a plurality of flex grooves in the bottom surface of the sole structure, two of the flex grooves extending upward into the end surface and into at least one of the horizontal grooves of the two projections, respectively.  The closest prior art is Schindler (US 2007/0119075), Flannery (US 2010/0269376), and Bernhard (US 2015/0230549).  Schindler does teach two of the projections having a plurality of horizontal grooves formed in the end surface, and a plurality of flex grooves in the bottom surface of the sole structure, two of the flex grooves extending upward into the end surface and into at least one of the horizontal grooves of the two projections, respectively.  Flannery teaches a horizontal groove in the end surface and a plurality of flex grooves in the bottom surface of the sole structure, and a flex groove extending upward into the end surface and into at least one of the horizontal grooves of the two projections, but does not teach a plurality of horizontal grooves in the two projections, and a second flex groove extending upward into the end surface and into one the horizontal grooves of the second projection.  Bernhard teaches a plurality of horizontal groves in each of the projections, but does not teach and a second flex groove extending upward into the end surface and into one the horizontal grooves of the second projection.  Modifying Schindler, Flannery, or Bernhard to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732